DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

             A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Patrick L. Miller on August 24, 2022.

Claims 1 – 2, 8, 18 – 19 and 21 – 23 of the application have been amended as followed:

           In claim 1, the limitation “wherein a second output of the demodulator is provided as a second input to the decision-directed phase error detector of the timing tracking loop, and wherein an output of the decision-directed phase error detector of the timing tracking loop is provided as a third input to the demodulator.” in lines 28 – 31 has changed to “wherein a second output of the demodulator is provided as a first input to the decision-directed phase error detector of the timing tracking loop, and wherein an output of the decision-directed phase error detector of the timing tracking loop is provided as a second input to the demodulator.”

           In claim 2, the limitation “wherein a first output of the demodulator is provided as a first input to the decision-directed phase error detector of the timing tracking loop and a second output of the demodulator downstream of the first output is provided as a second input to the decision-directed phase error detector of the timing tracking loop,” in lines 26 – 29 has changed to “wherein a first output of the demodulator is provided as a first input to the zero-crossing detector of the phase tracking loop and a second output of the demodulator downstream of the first output is provided as a first input to the decision-directed phase error detector of the timing tracking loop,”.

           In claim 8, the limitation “The single channel receiver as claimed in claim 3, wherein the…” in lines 1 – 2 has changed to “The single channel receiver as claimed in claim [[3]] 1, wherein the…”

           In claim 18, the limitation “detecting zero-crossings…” in line 13 has changed to 
“detecting, using a zero-crossing detector of a phase tracking loop, zero-crossings…”

           In claim 18, the limitation “wherein a first output of the demodulator is provided as a first input to the decision-directed phase error detector of the timing tracking loop and a second output of the demodulator downstream of the first output is provided as a second input to the decision-directed phase error detector of the timing tracking loop,” in lines 26 – 29 has changed to “wherein a first output of the demodulator is provided as a first input to the zero-crossing detector of the phase tracking loop and a second output of the demodulator downstream of the first output is provided as a first input to the decision-directed phase error detector of the timing tracking loop,”.

           In claim 19, the limitation “wherein a second output of the demodulator is provided as a second input to the decision-directed phase error detector of the timing tracking loop, wherein an output of the decision-directed phase error detector of the timing tracking loop is provided as a third input to the demodulator.” in lines 28 – 31 has changed to “wherein a second output of the demodulator is provided as a first input to the decision-directed phase error detector of the timing tracking loop, wherein an output of the decision-directed phase error detector of the timing tracking loop is provided as a second input to the demodulator.”

           In claim 21, the limitation “wherein the first output of the demodulator is provided as a fourth input to the decision-directed phase error detector…” in lines 1 – 3 has changed to “wherein the first output of the demodulator is provided as a second input to the decision-directed phase error detector…”

           In claim 22, the limitation “wherein the first output of the demodulator is provided as a fourth input to the decision-directed phase error detector…” in lines 1 – 3 has changed to “wherein the first output of the demodulator is provided as a second input to the decision-directed phase error detector…”

           In claim 23, the limitation “wherein the first output of the demodulator is provided as a fourth input to the decision-directed phase error detector…” in lines 1 – 3 has changed to “wherein the first output of the demodulator is provided as a second input to the decision-directed phase error detector…”

Allowable Subject Matter

            Claims 1 – 2, 4 – 9 and 12 – 23 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 – 2 and 18 – 19, the prior art of record, specifically Taniguchi (US 2017/0063584) teaches of a single channel receiver (Figures 1 and 4) comprising: an input terminal configured to receive an analog input signal (from #1, Fig.1), an RF mixer (#4, Fig.1) configured to down-mix the analog input signal to an intermediate frequency (IF signal, Paragraph 0042) by use of a phase-and/or frequency-corrected oscillator frequency signal (from #10, Fig.1) and to shift complex-valued information contained in the analog input signal only to a real part (Fig.3 and in-phase component, Paragraph 0020) or only to an imaginary part (Fig.3 and quadrature component, Paragraph 0020) to obtain an intermediate real-valued analog signal (IF signal, Paragraph 0042), an analog-to-digital-converter configured to convert the intermediate analog signal into an intermediate digital signal (ADC, #7, Fig.1), a demodulator configured to demodulate the intermediate digital signal into a digital output signal (#8, Fig.1, Paragraph 0030 and #81, Fig.4, Paragraph 0049), a phase tracking loop (#82, #9, Fig.8) configured to obtain phase error information representing a phase error in the intermediate digital signal (Paragraphs 0070 – 0071), and an oscillator (#10, Fig.1) configured to generate the phase-and/or frequency-corrected oscillator frequency signal by use of the phase error information (Paragraph 0071). Taniguchi further teaches of the frequency offset estimator (#88, Fig.4) can approximate the sine wave based on a cycle of polarity reversal of the interpolated samples, time width between the maximum amplitudes, time width between the minimum amplitudes and the like. 

            Zhang (“Low Power RF Signal Processing for Internet of Things Applications”, Master of Science, Thesis, December 2016) teaches of a timing tracking loop configured to detect signal shape distortions in the digital output signal to obtain timing error information representing a sample timing error in the digital output signal (timing error estimator, Figures 6.3 – 6.4 and Pages 99 – 101). Zhang teaches of wherein the timing tracking loop comprises a decision-directed phase error detector (decision directed, Page 100).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “a demodulator configured to demodulate the intermediate digital signal into a digital output signal, wherein a first output of the demodulator is provided as a first input to the zero-crossing detector of the phase tracking loop, wherein a second output of the demodulator is provided as a first input to the decision-directed phase error detector of the timing tracking loop, and wherein an output of the decision-directed phase error detector of the timing tracking loop is provided as a second input to the demodulator”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633